Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 1 of 9 PageID 48




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION



NORMAN FRANKS,

       Plaintiff,                                   CASE NO.: 6:19-cv-00377-Orl37-TBS

v.

JEYASELVAN KANAGASABAPATHY,

      Defendant.
_____________________________________/

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES


       Defendant, JEYASELVAN KANAGASABAPATHY, through undersigned counsel,

hereby serves his Answer and Defenses to the Complaint (Doc 1-1) filed on February 26, 2019,

and states as follows:

                                       I. FIRST DEFENSE

       The Complaint must be dismissed for failure to state a claim upon which relief can be

granted because Defendant did not commit or engage in any unlawful practice, and Plaintiff is not

entitled to any relief against him.

                                      II. SECOND DEFENSE

       Defendant hereby responds to the allegations of the Complaint as follows:

                                        JURISDICTION

        1.     In response to Paragraph No. 1 of the Complaint, Defendant admits only that




                                               1
Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 2 of 9 PageID 49




Plaintiff asserts claims against Defendant for damages for alleged violations of the Fair Labor

Standards Act (“FLSA”). Defendant denies that Plaintiff is entitled to any relief whatsoever

and deny the remaining allegations asserted in this Paragraph.

       2.    In response to Paragraph No. 2 of the Complaint, Defendant admits Plaintiff is

seeking damages in excess of $15,000.00 exclusive of attorney’s fees and costs, however,

Defendant denies that he engaged in any conduct that gave rise to Plaintiff’s claims and denies

that Plaintiff is owed any amount whatsoever in damages of any kind.


                                          PARTIES

       3.    In response to Paragraph No. 3 of the Complaint, Defendant is without knowledge

of where Plaintiff resides, and therefore, Defendant denies the allegations asserted in this

Paragraph.

       4.    Defendant denies the allegations asserted in Paragraph No. 4.

       5.    Defendant denies the allegations asserted in Paragraph No. 5.

       6.    Defendant denies the allegations asserted in Paragraph No. 6.

       7.    Defendant denies the allegations asserted in Paragraph No. 7.

       8.    Defendant denies the allegations asserted in Paragraph No. 8.

       9.    Defendant denies the allegations asserted in Paragraph No. 9.

       10.   Defendant denies the allegations asserted in Paragraph No. 10

       11.   Defendant denies the allegations asserted in Paragraph No. 11

       12.   Defendant denies the allegations asserted in Paragraph No. 12

       13.   Defendant denies the allegations asserted in Paragraph No. 13

       14.   Defendant denies the allegations asserted in Paragraph No. 14


                                               2
Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 3 of 9 PageID 50




       15.   Defendant denies the allegations asserted in Paragraph No. 15

                                STATEMENT OF FACTS

       16.   Defendant admits Plaintiff performed work for Defendant, otherwise denied as to

the remaining allegations asserted in Paragraph 16.

       17.   Defendant denies the allegations asserted in Paragraph No. 17.

       18.   Defendant states that no overtime pay was owed and otherwise denies all other

allegations asserted in Paragraph No. 18.

       19.   Defendant denies the allegations asserted in Paragraph No. 19.

       20.   Defendant denies the allegations asserted in Paragraph No. 20.

       21.   Defendant denies the allegations asserted in Paragraph No. 21.

       22.   Defendant denies the allegations asserted in Paragraph No. 22.

       23.   Defendant denies the allegations asserted in Paragraph No. 23.

       24.   Defendant denies the allegations asserted in Paragraph No. 24.

       25.   Defendant denies all allegations asserted, including all subparts, in paragraph 25

including subparts thereto.

       26.   Defendant denies the allegations asserted in Paragraph No. 26

       27.   Defendant is without knowledge and therefore Defendant denies the allegations

asserted in Paragraph No. 27.

                                  COUNT I
             VIOLATION OF 29 USC §207 OVERTIME COMPENSATION

       28.   Defendant restates his responses to Paragraph Nos. 1 through 27 of the

Complaint as if fully incorporated herein.

       29.   Defendant denies the allegations asserted in Paragraph No. 29.

                                              3
Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 4 of 9 PageID 51




         30.   Defendant denies the allegations asserted in Paragraph No. 30.

         31.   Defendant denies the allegations asserted in Paragraph No. 31

         32.   Defendant denies the allegations asserted in Paragraph No. 32

         33.   Defendant denies the allegations asserted in Paragraph No. 33

         34.   Defendant denies the allegations asserted in Paragraph No. 34

         35.   Defendant denies the allegations asserted in Paragraph No. 35

       With respect to the unnumbered “Wherefore” clause, Defendant denies that Plaintiff is

entitled to any relief whatsoever.

                               COUNT II
           UNLAWFUL RETALIATION IN VIOLATION OF 29 USC §215(A)(3)

         36.   Defendant restates his responses to Paragraph Nos. 1 through 27 of the Complaint

 as if fully incorporated herein.

         37.   Defendant denies the allegations asserted in Paragraph No. 37

         38.   Defendant denies the allegations asserted in Paragraph No. 38.

         39.   Defendant denies the allegations asserted in Paragraph No. 39.

       With respect to the unnumbered “Wherefore” clause, Defendant denies that Plaintiff is

entitled to any relief whatsoever.

                                         JURY DEMAND

       With regard to the jury trial demand contained in the un-numbered paragraph titled

“JURY DEMAND” of the Complaint, Defendant admits that Plaintiff has requested a jury trial

but deny that Plaintiff has any basis in law or fact to support a claim for a jury trial, denies that

he committed any unlawful act, and denies that Plaintiff is entitled to any recovery against him.




                                                  4
Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 5 of 9 PageID 52




                                       III. THIRD DEFENSE

Defendant denies all allegations, requests for relief, captions, headings, or notes throughout

Plaintiff’s Complaint which are not specifically admitted by Defendant.


                                     IV. FOURTH DEFENSE

Plaintiff has been paid all wages which were due and owing and to which Plaintiff was entitled.

                                        V. FIFTH DEFENSE

Plaintiff, at all times material to this Complaint, lawfully was compensated in accordance with

the FLSA, the applicable regulations of the United States Department of Labor, and judicial

decisions construing the FLSA.

                                       VI. SIXTH DEFENSE

Defendant acted in full compliance and conformity with and in reliance on the FLSA and

applicable laws, regulations, orders, opinions, and interpretations and with the enforcement

policies with respect to the class of employers to which they belong and acted in good faith as a

reasonably prudent entity/person would have acted under the circumstances and with a belief of

reasonable compliance and of no violative actions and are not subject to any liability for alleged

failure to pay wages required by the FLSA, and any claims of willful violations or for a three (3)

year limitations period or for liquidated damages under the FLSA should be dismissed.

                                    VII. SEVENTH DEFENSE

Plaintiff’s claims are barred, in whole or in part, by applicable statutes of limitation, to the extent

they were not filed within the applicable limitations period under the law.




                                                   5
Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 6 of 9 PageID 53




                                    VIII. EIGHTH DEFENSE

Defendant is entitled to a setoff against any liability for amounts already paid to Plaintiff for

working additional hours and all wage payments to Plaintiff (which Plaintiff has had the use of

for purposes of Plaintiff’s own choosing but were unearned) for time which actually was not

worked by Plaintiff and hours which were not compensable.

                                      IX. NINTH DEFENSE

Plaintiff has the burden to prove that Plaintiff performed, but Plaintiff did not in fact perform,

substantial work duties for the predominant benefit of the employer before or after Plaintiff’s

scheduled working hours which Defendant knew was, and permitted to be, performed, and

Plaintiff is further estopped by Plaintiff’s failure to notify Defendant of Plaintiff’s alleged work.

                                      X. TENTH DEFENSE

To the extent Plaintiff’s claims of unpaid compensation are de minimis, they should be

dismissed.

                                   XI. ELEVENTH DEFENSE

Plaintiff waived, and/or is estopped from asserting, claims to the extent they are based on an

alleged failure to pay wages, because Plaintiff did not timely advise Defendant of any alleged

mistakes in payment, underpayments, or failure by Defendant to adhere to the agreed upon

compensation, or because Plaintiff already received all compensation to which Plaintiff is

entitled.

                                   XII. TWELFTH DEFENSE

Plaintiff’s claims are barred in part by the provisions of Section 11 of the Portal-to-Portal Act,

29 U.S.C. § 254 as to all hours worked in which Plaintiff was engaged in activities that were

preliminary or postliminary to Plaintiff’s principal activities.

                                                  6
Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 7 of 9 PageID 54




                                 XIII. THIRTEENTH DEFENSE

Some or all of the disputed time for which Plaintiff seeks recovery of wages is not compensable

work under the FLSA.

                                XIV. FOURTEENTH DEFENSE

Plaintiff may not recover liquidated damages because (1) Defendant acted in good faith and did

not commit any willful violation of any of the provisions of the Fair Labor Standards Act, 29

U.S.C. §201, et seq.; (2) Defendant did not authorize or ratify any willful violations with respect

to Plaintiff; and (3) Plaintiff has failed to plead facts sufficient to support recovery of such

damages.

                                   XV. FIFTEENTH DEFENSE

Plaintiff’s claims are barred, in whole or in part, by any exemptions, exclusions, exceptions, or

credits provided in Section 7 of the FLSA, 29 U.S.C. §207(g), or Section 13(a) and/or (b) of the

FLSA, 29 U.S.C. §213(a) and/or (b).

                                  XVI. SIXTEENTH DEFENSE

Plaintiff’s claims may be barred, either in whole or in part, by the applicable statute of limitations

under the FLSA.

                               XVII. SEVENTEENTH DEFENSE

Plaintiff’s alleged damages are speculative and uncertain, or both, and, therefore,

noncompensable. The Complaint fails to allege any dates or periods of alleged overtime work

and fails to allege any amount of wages allegedly owed.




                                                   7
   Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 8 of 9 PageID 55




                                  RESERVATION OF RIGHTS

  Defendant hereby give notice that he intends to rely on such other defenses and affirmative

  defenses as might become available or apparent during the course of discovery and, thus, reserve

  the right to amend this Answer and serve such defenses and otherwise supplement the foregoing

  Defenses.

  WHEREFORE, Defendant prays that the Complaint be dismissed with prejudice, that judgment

  be entered in favor of Defendant and against Plaintiff, and that Defendant be awarded his costs,

  including reasonable attorneys’ fees, and such other relief the court deems appropriate.



         Respectfully submitted this 5th day of March 2019.



                                                       /s/David V. Barszcz
                                                       David V. Barszcz, Esq.
                                                       Florida Bar No. 0750581
                                                       Mary E. Lytle, Esq.
                                                       Florida Bar No. 0007950
                                                       LYTLE & BARSZCZ, P.A.
                                                       543 N. Wymore Road, Ste. 103
                                                       Maitland, Florida 32751
                                                       Telephone: (407) 622-6544
                                                       Facsimile: (407) 622-6545
                                                       dbarszcz@lblaw.attorney
                                                       mlytle@lblaw.attorney
                                                       Counsel for Defendant



                                 CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on March 5, 2019, a true and correct copy of the foregoing Notice of

Removal has been forwarded via CM/ECF delivery to: Plaintiff’s Counsel Noah E. Storch, Esq., and




                                                  8
   Case 6:19-cv-00377-WWB-EJK Document 7 Filed 03/05/19 Page 9 of 9 PageID 56




Robert Pecchio, Esq., of Richard Celler Legal, P.A. , 7450 Griffin Road, Suite 230, Davie, Florida

33314 (email: noah@floridaovertimelawyer.con and robert@floridaovertimelawyer.com).



                                                      /s/ David V. Barszcz
                                                      David V. Barszcz, Esq.
                                                      Counsel for Defendant




                                                 9
